DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not discuss “monitoring by at least one processor a set of user interactions”, “product category” now recited in independent claims 1, 10, 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selinger et al (US 20100250336).
Regarding claim 1, Selinger substantially discloses, teaches or suggests a computer-implemented method comprising:
monitoring, by at least one processor, a set of user interactions of a user (see at least 0010: aggregating recommendation results for a particular user and a particular situation from multiple different recommendation strategies), with a first listing for a first product of a first product category and a second listing for a second product of a second product category (see at least 0010: display to the user that includes selectable information about numerous recommended items, and dynamically updating the displayed GUI with newly generated recommendations of items as the user makes selections of particular displayed recommended items, 0031: the user may have initiated access to functionality of the MSPR service by selecting to browse recommended items in a particular product category (e.g., products available in a particular department of the retailer);
generating, based at least in part on the set of user interactions, a network graph associated with the user, the network graph indicating an association between the first product category and the second product category (see at least 0053: the Recommendation Manager module 344 of the system 340 may dynamically determine recommendations for the user based on available information, such as the product information 322, user interaction information 324, any indications by the user of a subset of one or more items of initial interest (e.g., a product category, a particular item, one or some or all of the search results for a search performed by the user, etc.));
receiving a query from the user (see at least 0053: the MSPR system 340 receives requests (or other indications) to provide product or other item recommendations for a particular user, the Recommendation Manager module 344 of the system 340 may dynamically determine recommendations for the user based on available information, such as the product information 322, user interaction information 324, any indications by the user of a subset of one or more items of initial interest (e.g., a product category, a particular item, one or some or all of the search results for a search performed by the user, etc.), any current selections by the user of one or more previously recommended items during an ongoing interactive recommendation exploration session, etc.);
identifying, by the at least one processor, a plurality of recommendations indicative of a plurality of listings based at least in part on the query and the network graph (see at least Figure 4 block 415); and
causing, by the at least one processor, presentation of at least one recommendation of the plurality of recommendations on a user interface of a user device based at least in part on the identifying (see at least Figure 4 blocks 440, 445, 450).

Regarding claim 2, Selinger teaches the method of claim 1, further comprising:
ranking the plurality of recommendations based at least in part on the network graph, wherein causing presentation of the at least one recommendation is based at least in part on the ranking (see at least 0012: the various recommendation results may be weighted or otherwise ranked, so as to determine relevance scores or other relevance levels for those recommendation results, and then some or all of those various recommendation results may be selected to be used as recommendations for that user based on those weightings or other rankings.).

Regarding claim 3, Selinger teaches the method of claim 2, further comprising:
determining an association strength between the first product category and the second product category based at least in part on the set of user interactions, wherein the ranking is based at least in part on determining the association strength (see at least 0012: The weighting or other ranking of various item recommendation results may be performed in various manners, such as based on a weighting or ranking provided by a particular recommendation strategy that recommended the item (e.g., with a top sellers recommendation strategy weighting the highest item seller as the top recommendation for that strategy, and progressively weighting lower sellers as lower recommendations), based on inclusion of a particular item recommendation in the results from multiple different recommendation strategies, etc. In other embodiments, relevance scores or other levels may be determined for particular recommended items in manners other than based on weighting or other ranking).

Regarding claim 4, Selinger teaches the method of claim 3, further comprising:
generating a weight for each recommendation of the plurality of
recommendations based at least in part on the association strength and the set of user interactions (see at least 0013: information about current selections of a particular user may be gathered in at least some embodiments based at least in part on providing a GUI for display to the user that includes selectable information about numerous recommended items. For example, a Web page may be generated and displayed to a user that includes images of and/or other indications of numerous items, such as for an initial group of recommended items, and with the images or other displayed indications of the items being selectable by the user. If the user makes a current selection of one of the recommended items, a second group of recommended items may be dynamically generated for the user based at least in part on the current selection, and then displayed to the user via the GUI, such as for a second group that includes some or all of the items of the first group (and optionally additional items), or instead a second group that does not include any of the items of the first group), wherein ranking the plurality of recommendations is based at least in part on the weight generated for each recommendation of the plurality of recommendations (see at least 0013: the recommendation results from one or more recommendation strategies may be weighted or otherwise ranked in some embodiments, and if so the recommended items that are displayed to a user via the GUI may be displayed so that items with higher rankings are displayed more prominently than other items with lower rankings (e.g., by displaying the items in decreasing order of their associated rankings, such that the items with the highest rankings are displayed first; by using different fonts, colors, placement or other visual indications to indicate items with higher rankings; etc.)).

Regarding claim 5, Selinger teaches or suggests the method of claim 1, further comprising:
determining a first tie strength between the user and a second user, wherein identifying the plurality of recommendations is based at least in part on the first tie strength (see at least 0016: The user interaction information 115 may, for example, include information regarding how numerous of the users 140 and/or other users have previously interacted in various ways with products included in product information 120. In some embodiments, at least some of the recommendation strategies may use the user interaction information 115 to determine which products to recommend to a particular user, such as to identify products that are popular, to identify products that are similar to or otherwise related to one or more other products currently selected by the user or otherwise determined to be of current interest to the user, and/or to otherwise likely to be of interest to a particular user based at least in part on prior interactions of multiple users.).

Regarding claim 6, Selinger teaches or suggests the method of claim 5, further comprising:
determining a second tie strength between the first listing and the second listing based at least in part on monitoring the set of user interactions (see at least 0016: The product information 120 may, for example, include a database and/or other data collection related to a catalog of products and/or services available from one or more retailers 130, such as may include descriptions, prices, availability and other information about the products and/or services. The user interaction information 115 may, for example, include information regarding how numerous of the users 140 and/or other users have previously interacted in various ways with products included in product information 120), wherein identifying the plurality of recommendations is based at least in part on the first tie strength and the second tie strength (see at least 0034: the new group of product recommendations provided for display to the user in the illustrated display 200 of FIG. 2B may be generated based on aggregating results of a new recommendation strategy that identifies products that are related to the currently selected product (item 6) with the results of the initial recommendation strategy used to identify the initial group of recommended products (e.g., recent top sellers), with the previous results of the initial recommendation strategy being reduced as part of the aggregation (e.g., by using a weighting factor)).

Regarding claim 7, Selinger teaches the method of claim 5, further comprising:
determining a second tie strength between the first listing and the second listing based at least in part on monitoring the set of user interactions (see at least 0016: The product information 120 may, for example, include a database and/or other data collection related to a catalog of products and/or services available from one or more retailers 130, such as may include descriptions, prices, availability and other information about the products and/or services. The user interaction information 115 may, for example, include information regarding how numerous of the users 140 and/or other users have previously interacted in various ways with products included in product information 120); and
selectively adjusting the second tie strength based at least in part on the first tie strength, wherein identifying the plurality of recommendations is based at least in part on a Selectively adjusted second tie strength (see at least 0053: sending the information to a particular client device of the user to initiate a dynamic modification of other information previously displayed on the client device to the user as part of an ongoing interactive recommendation exploration session (e.g., to modify a displayed Web page without the client device doing a reload of the page, such as based on a previously sent and currently displayed version of the Web page that is based on Ajax technology or that otherwise includes executable client-side instructions that initiate or otherwise perform the modification), providing the information to the UI Manager module 342 for use by the module 342 (e.g., if the module 344 dynamically determined the information in response to a request from the module 342), etc.).

Regarding claim 8, Selinger teaches or suggests the method of claim 1, further comprising:
identifying a second network graph associated with a second user, the second network graph generated based at least in part on an additional set of user interactions of the second user (see at least 0031: the initial group of product recommendations provided for display in the recommended item area 270 being determined using a recommendation strategy that identifies recent top selling products within that particular product category) note the fact that top selling products are identified in the method of Selinger clearly shows a second network graph and an additional set of user interactions of the second user are identified; and
identifying at least one relationship between the network graph and the second network graph, wherein identifying the plurality of recommendations is based at least in part on the second network graph (see at least 0031: In this illustrated embodiment, images associated with item 1 through item 16 (displayed in the recommended item area 270) correspond to recommended products determined by the MSPR service using an initial recommendation strategy (e.g., the top selling items with the category). Furthermore, a corresponding relevance score has been determined for each of the recommended products in the initial group, such that item images corresponding to the recommended products may be appropriately displayed according to such relevance scores in the recommended item area 270, with a recommended product corresponding to the item 1 image 252 (currently displayed in grid position 272a:270a) having a highest relevance score, with a recommended product corresponding to the item 2 image at grid position 272a:270b having the next highest relevance score (or a relevance score equal to that of item 1), and so on).

Regarding claim 9, Selinger teaches or suggests the method of claim 8, further comprising:
identifying, based at least in part on the network graph and the second network graph, an association between the first product category and a third product category, wherein identifying the plurality of recommendations is based at least in part on identifying the association between the first product category and the third product category (see at least 0031: In this illustrated embodiment, images associated with item 1 through item 16 (displayed in the recommended item area 270) correspond to recommended products determined by the MSPR service using an initial recommendation strategy (e.g., the top selling items with the category). Furthermore, a corresponding relevance score has been determined for each of the recommended products in the initial group, such that item images corresponding to the recommended products may be appropriately displayed according to such relevance scores in the recommended item area 270, with a recommended product corresponding to the item 1 image 252 (currently displayed in grid position 272a:270a) having a highest relevance score, with a recommended product corresponding to the item 2 image at grid position 272a:270b having the next highest relevance score (or a relevance score equal to that of item 1), and so on).

Claims 10-18 essentially recite the limitations of claims 1-9 in form of systems thus are rejected for the same reasons discussed in claims 1-9 above.

Claims 19-20 correspond to a computer program product of non-transitory media to perform the method of claims 1-2 thus are rejected for the same reasons discussed in claims 1-2 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of parent U.S. Patent No. 10795953. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely differs from claim 1 of the parent U.S. Patent by reciting “monitoring a set of user interactions” with listing of product categories instead of “receiving a set of user interactions” performed on a set of data objects within a system and by removing the limitations of “object clusters forming a categorized global content network”. However the specification as originally filed does not discuss any monitoring of user interactions, The product categories recited in the instant application are merely the object clusters forming a categorized global content network recited in the parent U.S. Patent. The “network graph associated with the user” recited in the instant application is a mere broader version of the “network graph created for a different one of the plurality of users” of the U.S. Patent. Thus claim 1 of the instant application is a mere obvious variation of claim 1 of the parent U.S. Patent. Claims 10, 19 of the instant application essentially are mere obvious variation of claims 8, 15 of the parent U.S. Patent. Claims 2, 11, 20 of the instant application essentially are mere obvious variations of claims 2, 9, 16 of the parent U.S. Patent. Note the now claimed ranking is similar to the organizing data objects of the parent U.S. Patent. Claims 3-4, 12-13 of the instant application are mere obvious variations of claims 3, 5 and 10, 12 of the parent U.S. Patent. Note the now claimed association strength and weight for each recommendation are similar to the tie strength and organized set of data objects in the graphical representation of the parent U.S. Patent. Claims 5-7, 14-16 of the instant application are mere obvious variations of claims 4, 11 of the parent U.S. Patent. The now claimed second network graph, relationship between the network graphs and identification of the recommendations based on the second network graph of claims 8 and 17 of the instant application are mere obvious variations of claims 1 and 8 of the parent U.S. Patent. Note the claimed second network graph is merely part of the plurality of network graphs, each created for a different user recited in claims 1 and 8 of parent U.S. Patent. The claimed recommendations of claims 9 and 18 are mere obvious variations of the recommendations indicative of data objects of the parent U.S. Patent.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong et al (US 10320633) teach a system, process, and/or computer program product for providing insights for web service providers includes monitoring user activities on a web site; generating a dashboard for displaying a summary of the monitored user activities on the web site; and generating a recommendation for improving performance of the web site for display on the dashboard. For example, the recommendation can be for improving performance of search results on the web site and/or for improving content navigation on the web site.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        16 June 2022